                       United States District Court
                     Western District of North Carolina
                            Asheville Division

   SHARON FLOOD RAY,                    )              JUDGMENT IN CASE
                                        )
                 Plaintiff,             )                1:18-cv-00244-MR
                                        )
                    vs.                 )
                                        )
   NANCY A. BERRYHILL, Acting           )
   Commissioner of Social Security,     )
                                        )
                Defendant.              )

DECISION BY COURT. This action having come before the Court and a decision having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with
the Court’s February 14, 2019 Order.

                                               February 14, 2019
